Citation Nr: 1739747	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, & his daughter

ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied service connection for a cervical sprain and for peripheral neuropathy of the right and left lower and upper extremities. 

In February 2011, August 2012, and July 2014, the Board remanded this matter for further development.  The Board then denied those claims in August 2015.  

The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an order (Order) dismissing the claim of entitlement to service connection for peripheral neuropathy of the right upper extremity, and remanding the claims of entitlement to service connection for a cervical spine disability and peripheral neuropathy of the right and left lower extremities and left upper extremity.  The case has been returned to the Board for further appellate consideration consistent with that Order.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript has been associated with the claims file.

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).

The Court remanded these claims for the Board to readjudicate them after it has obtained adequate medical opinions that address the lay and medical evidence of record and are supported by adequate rationale.  The Court has held that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board must remand each of these claims for new medical opinions, in accordance with the Order.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any necessary information and authorizations needed to obtain any outstanding medical records pertinent to these claims, including but not limited to any private treatment records, following proper VA procedures.  Specifically, the Veteran should be asked for an authorization for release of medical records from Dr. William Blair of Occupational Orthopedics.  Attempts to obtain these records should be made and such attempts and any determinations made as to the unavailability of these records should be documented in the claims folder.  If the records cannot be obtained, the Veteran should be notified in writing.

2.  Obtain any outstanding VA treatment records and associate them with the claims file.

3.  After completion of the development set forth in numbers 1 and 2 above, arrange for the Veteran to undergo a VA examination with an appropriate medical professional for the purpose of determining the etiology of any diagnosed cervical spine disorders and any peripheral neuropathy-related disorders of the right and left lower extremities and the left upper extremity.  The Veteran's claims file, including a copy of this remand and the United States Court of Appeals for Veterans Claims' (Court's) Memorandum Decision, must be made available to the examiner for review in connection with the opinions.

The examiner is requested to review the record and offer the following opinions: 

(a) whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's diagnosed cervical spine disorder(s) were incurred during, caused by, or are otherwise etiologically related to the Veteran's active duty service.

(b) whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's lower extremity peripheral neuropathy (if any) was incurred during, caused by, or is otherwise etiologically related to the Veteran's active duty service.

(c)  whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's left upper extremity peripheral neuropathy (if any) was incurred during, caused by, or is otherwise etiologically related to the Veteran's active duty service.

(d) whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's lower right and left extremity and left upper extremity peripheral neuropathy (if any) was caused or has been aggravated by the Veteran's cervical spine disorder(s).

The examiner must review and consider the following: (1) the lay evidence of record, including the transcript of the Veteran's October 2010 Board hearing and the statements authored by the Veteran, his wife and daughter (the latter two were received in June 2009); (2) the Veteran's service treatment records (including the notes reflecting the Veteran's September 1977 reports of pain and weakness in his legs, April 1979 neck and foot injuries, April 1979 complaints of leg and foot pain, October 1979 head injury and September 1980 complaints of cramps in his legs and foot trouble); (3) the Veteran's VA treatment records (including his electromyography (EMG) and nerve conduction velocity (NCV) studies and complaints of numbness and tingling in the left hand in 2006, March 2007 complaints of numbness in his left hand, and the March and April 2007 and June 2008 reports of radiating neck pain); (4) the Veteran's pertinent VA examinations (including those dated in March 2011 and December 2012); (5) his pertinent private treatment records; (6) his SSA records; (7) this Remand; (8) the Court's Memorandum Decision; and (9) all other pertinent evidence of record.

The examiner should list any and all current diagnoses of cervical spine disorders and lower extremity and left upper extremity peripheral neuropathy-related disorders, and the approximate date that each such disorder found was first diagnosed or first manifested.  The examiner must explain whether, in his or her medical opinion, the Veteran's, his wife's and his daughter's lay statements present sufficient evidence of the etiology of the diagnosed disorder(s), or of the continued symptomatology of the diagnosed disorder(s) since service.

Furthermore, the examiner must provide a complete, clear and detailed rationale for any opinions reached, discussing the aforementioned lay and medical evidence and any other pertinent evidence of record, where implicated.

The examiner should provide such a supporting rationale for all opinions reached.  The Board would point out that the Court determined that several previous findings of record were not adequately supported, and, if the examiner is in agreement with any of these prior findings, a detailed explanation for that agreement must be presented: (a) that the Veteran's in-service neck injury resolved and is not related to his current cervical spine disorder(s); (b) that negative EMG and NCV studies would indicate that the Veteran's left upper extremity symptoms are not related to service; and (c) that weakness in the Veteran's left leg and/or foot is attributable to a knee condition affecting only his right knee.

Finally, the examiner should provide an opinion as to whether peripheral neuropathy can develop years after a resolved injury (to the cervical spine/neck or an extremity, for example).

The RO should ensure that the opinions obtained conform to these directives and satisfy the terms of the Court's Memorandum Decision and Order.

4.  After completing the above actions, to include any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




